DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 03/08/2022.
 Claims 2 and 9 are cancelled. Claims 1, 8, and 15 are amended. Claims 1, 3-8, and 10-15 are considered in this Office Action. Claims 1, 3-8, and 10-15 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and date copy of applicants’ IDS forms 1449 are attached to this instant Office Action.

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action.
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.

Response to Arguments
Applicant’s response to Requirement for information under 37 CFR 1.105 is acknowledged.  The published document presented by Applicant have been considered. 
Applicant’s arguments regarding 101 rejections have be considered, but are not persuasive.  
Applicant asserts that amended claim 1 recites a "practical application" by ultimately "solving the optimization model to obtain an investment decision variable" and "operating the transmission lines in the 
The Examiner respectfully disagrees. It is noted that the claims recite an abstract idea by reciting mathematical concepts (including mathematical formulas or equations, mathematical calculations), which falls into the “mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. (See MPEP 2106.04(a)(2)). 
Next, with respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to apparatus, operating the transmission lines in the power system based on the optimal investment decision variable(extra-solution activity), non-transitory computer readable medium, one or more processors, a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to preform functions. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification “[0091] Program codes for implementing the method of the present disclosure may be written in any combination of one or more programming languages. These program codes may be provided to a processor or a controller of a general purpose computer, a special purpose computer or other programmable data processing device, such that the functions/operations specified in the flowcharts and/or the block diagrams are implemented when these program codes are executed by the processor or the controller. These program codes may execute entirely on a machine, partly on a machine, partially on the machine as a stand-alone software package and partially on a remote machine or entirely on a remote machine or entirely on a server.”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.   
Next, in response to Applicant’s suggestion that the claims result in an improvement to computer-related technology by seeking to analogize to the rationale set forth in the Enfish decision, the Examiner emphasizes that merely using a general purpose computer to execute the calculation steps, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by performing the calculation would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).  Therefore, in contrast to Enfish’s computer-based improvement achieved by configuring memory according to a logical table embodying the claimed solution/improvement (i.e., a self-referential table) that resulted in faster search times and smaller memory requirements, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data for quality issues, and presenting the results of the analysis.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
Next, in response to Applicant’s suggestion that the claims are analogous to Example 40 to seek the rationale set forth in the example, the examiner notes that Example 40 directed towards collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. Unlike Example 40, applicant’s recite an abstract idea by reciting mathematical concepts (including mathematical formulas or equations, mathematical calculations), which falls into the “mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. (See MPEP 2106.04(a)(2)). Furthermore, the Examiner emphasizes that merely using a general purpose computer to execute the calculation steps, without more to perform the steps of the abstract idea would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim
Accordingly, Applicant’s arguments regarding 101 rejections are not persuasive, and therefore rejection is maintained. An updated 101 rejection will address applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 3-8, and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1 and 3-7), the apparatus (claim 8 and 10-14), and the non-transitory computer readable medium (claims 15) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting mathematical concepts (including mathematical formulas or equations, mathematical calculations), which falls into the “mathematical concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea and the limitation directed to additional elements highlighted in yellow, as set forth in exemplary claim 1, are: 

    PNG
    media_image1.png
    746
    729
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    840
    722
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    801
    679
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    834
    666
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    844
    652
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    525
    635
    media_image6.png
    Greyscale
 Claim 8 and 15 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to apparatus, operating the transmission lines in the power system based on the optimal investment decision variable(extra-solution activity), non-transitory computer readable medium, one or more processors, a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to preform functions. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 4 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.   
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: apparatus, operating the transmission lines in the power system based on the optimal investment decision variable, non-transitory computer readable medium, one or more processors, a storage device, configured to store one or more programs, wherein, when the one or more programs are executed by the one or more processors, the one or more processors are configured to preform functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 4) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered, for example, claims 8-14 recite processor, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowable over the prior art of record, they are not allowable because they stand rejected under 35 USC 101 rejection.  They would not be allowable unless they were rewritten in such way that would overcome 101 rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180196456 A1
BUILDING ENERGY STORAGE SYSTEM WITH  PEAK LOAD CONTRIBUTION COST OPTIMIZATION
ElBsat; Mohammad N.
US 9768614 B2
Optimal control method and apparatus for power system frequency and reserve regulation with asymmetric information
Zhong; Haiwang et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683